2017 UT App 195



               THE UTAH COURT OF APPEALS

                     RUSSEL AUGUSTUS,
                        Petitioner,
                             v.
        VERNAL CITY AND VERNAL CITY APPEALS BOARD,
                       Respondents.

                            Opinion
                        No. 20160634-CA
                     Filed October 26, 2017

                Original Proceeding in this Court

          Christian A. Kesselring, Attorney for Petitioner
         Michael D. Harrington, Attorney for Respondent
                          Vernal City
      Dennis L. Judd, Attorney for Respondent Vernal City
                         Appeals Board

 JUDGE KATE A. TOOMEY authored this Opinion, in which JUDGES
       GREGORY K. ORME and DIANA HAGEN concurred.

TOOMEY, Judge:

¶1     Russel Augustus worked as an equipment operator for
Vernal City and was discharged after violating several City
policies. His conduct and the policies he violated were identified
in a termination memorandum. The Vernal City Appeals Board
upheld the City’s decision to discharge Augustus. Augustus
seeks review of the Board’s decision, arguing that the Board
violated his due process right to notice when it considered
conduct not set out in the City’s termination memorandum. We
decline to disturb the Board’s decision.
                     Augustus v. Vernal City


                       January 21 Incident

¶2     On the morning of January 21, 2016, Augustus’s
supervisor (Supervisor) instructed Augustus and a coworker
(Coworker) to hang some banners on the west end of town.
Augustus and Coworker traveled to the work site in a city-
owned truck. Although Augustus and Coworker began their
assignment on the west end, they later deviated from that
assignment without authorization and went to the east end of
town to a different work site, where another city employee was
operating a large tractor loader. Augustus and Coworker
claimed that they believed the loader was being operated in an
unsafe manner, so Augustus, without any instruction from a
supervisor that he do so, used his city-issued cell phone to take
photographs and a video recording of it. The loader operator
saw Augustus drive by “with his cell phone up to the window”
and immediately reported it to Supervisor.

                       January 25 Incident

¶3     Four days later, during working hours, Supervisor twice
called Augustus’s city-issued cell phone to set up a meeting to
discuss Augustus’s January 21 behavior, but Augustus did not
answer. About an hour later, Supervisor encountered Augustus.
Supervisor explained that he wanted to meet with Augustus and
asked him why he had not answered his phone earlier that
morning. Augustus responded, “I haven’t had my cell phone.”
The two met later that day.

¶4     At their meeting, Augustus explained, “My phone has
been off all day . . . I haven’t had my cell phone.” When
Supervisor asked Augustus whether he and Coworker drove to
the east end of town and took photographs and a video
recording of the loader, Augustus answered that he could not
remember. Throughout the meeting, Augustus responded to
Supervisor’s questions in an evasive, dismissive, and
disrespectful manner. Thirty minutes into the meeting, Augustus


20160634-CA                    2               2017 UT App 195
                     Augustus v. Vernal City


announced he was leaving. Supervisor responded that Augustus
was not free to leave and that, if he did, he could face
disciplinary action. Augustus replied, “Have fun with that,” and
left.

¶5    Supervisor also met with Coworker, who admitted he and
Augustus had gone to the east end of town and took
photographs and a video recording of the loader without
authorization. After meeting with Augustus and Coworker,
Supervisor placed them both on paid vacation leave for
approximately one week.

¶6    As Supervisor further investigated the violations, he
discovered that on the morning of January 25, Augustus had
made several phone calls from his city-issued cell phone and
sent several text messages. This information supported
Supervisor’s suspicion that Augustus had lied about his phone
being off and about not having his phone with him that
morning.

                Notice of Pre-Disciplinary Hearing

¶7     On January 29, the City Manager provided Augustus with
a notice of a pre-disciplinary hearing (the Notice), outlining
Augustus’s conduct and identifying various violations of the
City’s Personnel Manual.

¶8     The Notice alleged Augustus committed three violations
on January 21: “Inefficiency or inability to satisfactorily perform
assigned duties”; “Misusing, destroying or damaging any City
property”; and “Deliberately restricting output.” The Notice
explained that Augustus was inefficient because he did not
follow instructions to place banners on the west end of town,
that he misused City property by driving the City’s truck to “a
location without any legitimate purpose or direction,” and that
he deliberately restricted his and Coworker’s output by
spending time away from their assigned project.


20160634-CA                     3               2017 UT App 195
                     Augustus v. Vernal City


¶9     The Notice further alleged Augustus violated the
Personnel Manual’s policy against dishonesty when he claimed
in his January 25 meeting with Supervisor that he could not
remember if he went to the east end of town and took
photographs and a video recording of the loader.

¶10 The Notice also alleged Augustus violated the Personnel
Manual’s policy against insubordination when he left the
meeting prematurely and against Supervisor’s express directive.

¶11 Finally, the Notice alleged Augustus violated the City’s
cell phone use agreement and committed an act of dishonesty
when he did not answer his city-issued cell phone the morning
of his meeting with Supervisor and later claimed that his phone
had been turned off.

        Termination Memorandum and Appeal to the Board

¶12 After conducting a disciplinary hearing, the City Manager
sent Augustus a “Notice of Disciplinary Action” (the
Termination Memorandum). The Termination Memorandum
outlined the same violations and conduct as the Notice had. The
City Manager concluded the Termination Memorandum by
explaining that, after considering Augustus’s testimony at the
pre-disciplinary hearing, the allegations were substantiated.
Accordingly, the City Manager discharged Augustus.

¶13 Augustus appealed the City Manager’s decision to the
Board. After conducting a thorough hearing and making
detailed findings, the Board upheld the City Manager’s decision
to discharge Augustus. Some of the Board’s findings discussed
information that was not specifically outlined in the Termination
Memorandum. For example, the Board found (1) that
Augustus’s claimed reason for taking the photographs and a
video recording of the loader—that he believed it was being
operated in an unsafe manner—was not credible and (2) that




20160634-CA                    4               2017 UT App 195
                     Augustus v. Vernal City


Augustus was driving while he took the photographs and the
video recording, which was illegal and unsafe.

¶14 Augustus now seeks judicial review of the Board’s
decision. Augustus argues the Board violated his due process
right to notice by considering certain conduct that was not
included in the Termination Memorandum. 1 Due process
challenges are questions of law, and “we give no deference to
the agency’s determination of what constitutes due process.”
Fierro v. Park City Mun. Corp., 2012 UT App 304, ¶ 8, 295 P.3d 696
(brackets, citation, and internal quotation marks omitted).

¶15 When reviewing the termination of a municipal
employee, Utah law allows a municipal appeals board to
consider only evidence that “relates to the reason for the
discharge.” Utah Code Ann. § 10-3-1106(3)(b)(ii) (LexisNexis
2015). Under this provision, the Board may consider only
evidence related to the violations outlined in the Termination
Memorandum. See Fierro, 2012 UT App 304, ¶ 22.

¶16 In Fierro, we set aside the decision of an appeals board
because only one of the five grounds on which the appeals board
had based its decision to uphold an employee’s termination from
employment was outlined in the notice of termination. See id.
¶ 27. And although the other grounds were generally related,
“they [were] different acts of misconduct.” Id.



1. Augustus also argues Supervisor’s decision to place him on
paid vacation leave was a disciplinary decision not preceded by
a pre-disciplinary hearing and thus violated his right to due
process. We do not address this issue because it relates to
Supervisor’s decision to place Augustus on paid vacation leave,
not the City Manager’s decision to discharge Augustus, which
forms the basis of this judicial review proceeding.




20160634-CA                     5              2017 UT App 195
                      Augustus v. Vernal City


¶17 Augustus asserts that Fierro is analogous to the present
case, and therefore we should set aside the Board’s decision. But
Augustus has not carried his burden of persuasion. See CORA
USA LLC v. Quick Change Artist LLC, 2017 UT App 66, ¶ 6, 397
P.3d 759. Augustus’s analysis on this point is limited to the
following three sentences:

       Referring to the outline given above of the conduct
       raised in the Notice of Disciplinary Action, as
       compared to the conduct identified in the Appeals
       Board’s decision, there are many, many more
       instances of misconduct identified there. While Mr.
       Augustus might have divined that even some of
       those instances might be at issue, that is not
       enough to satisfy the rule established under Fierro
       and related cases. Mr. Augustus was given no
       notice of the great majority of them.

In his analysis, Augustus does not identify any of the “many”
instances of misconduct identified in the Board’s findings that
were not included in the Termination Memorandum, and we
disagree that he “was not given notice of the great majority of
them.” 2 To the contrary, and unlike the situation in Fierro, most
of the Board’s findings relate specifically to the violations listed
in the Termination Memorandum. And the misconduct not
specifically listed—Augustus’s incredible explanation for taking
photographs and a video recording of the loader and the manner



2. In Augustus’s statement of facts, he quotes portions of the
Board’s findings that were purportedly made “over and above
the reasoning reflected in the [Termination Memorandum].” But
the majority of these quoted findings concern misconduct
specifically mentioned or directly related to misconduct outlined
in the Termination Memorandum.




20160634-CA                     6                2017 UT App 195
                    Augustus v. Vernal City


in which he took them—closely relates to the violations outlined
in the Termination Memorandum.

¶18 We conclude the Board did not violate Augustus’s due
process right to notice, and we therefore do not disturb its
decision to uphold his termination.




20160634-CA                    7              2017 UT App 195